  Case 15-26067         Doc 53     Filed 05/03/19 Entered 05/03/19 09:43:01              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15-26067
         ANTHONY O GREER

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 07/30/2015.

         2) The plan was confirmed on 05/04/2016.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
11/08/2017.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 03/04/2019.

         6) Number of months from filing to last payment: 43.

         7) Number of months case was pending: 45.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $675.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 15-26067        Doc 53       Filed 05/03/19 Entered 05/03/19 09:43:01                    Desc Main
                                      Document Page 2 of 3



Receipts:

       Total paid by or on behalf of the debtor                $5,642.26
       Less amount refunded to debtor                            $242.26

NET RECEIPTS:                                                                                    $5,400.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $214.42
    Court Costs                                                             $0.00
    Trustee Expenses & Compensation                                       $254.97
    Other                                                                   $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                   $469.39

Attorney fees paid and disclosed by debtor:                  $350.00


Scheduled Creditors:
Creditor                                       Claim         Claim          Claim        Principal      Int.
Name                                Class    Scheduled      Asserted       Allowed         Paid         Paid
AMERICASH LOANS LLC              Unsecured            NA         430.61         430.61        146.12        0.00
AMERICASH LOANS LLC              Unsecured      1,000.00         464.68         464.68        157.68        0.00
APPLIED CARD BANK                Unsecured      1,600.00            NA             NA            0.00       0.00
BMG MUSIC SERVICE                Unsecured         209.00           NA             NA            0.00       0.00
Cap One                          Unsecured         151.00           NA             NA            0.00       0.00
CAPITAL ONE                      Unsecured         459.00           NA             NA            0.00       0.00
CITIBANK NA                      Unsecured      4,411.00            NA             NA            0.00       0.00
CITIBANK NA                      Unsecured      1,698.00            NA             NA            0.00       0.00
CITIBANK NA                      Unsecured         634.00           NA             NA            0.00       0.00
CITIBANK NA                      Unsecured      2,013.00            NA             NA            0.00       0.00
CITIBANK NA                      Unsecured         752.00           NA             NA            0.00       0.00
CITIBANK STUDENT LOAN CORP       Unsecured      4,411.00            NA             NA            0.00       0.00
CITIBANK STUDENT LOAN CORP       Unsecured      2,543.00            NA             NA            0.00       0.00
CITIBANK STUDENT LOAN CORP       Unsecured      1,698.00            NA             NA            0.00       0.00
CITIBANK STUDENT LOAN CORP       Unsecured         634.00           NA             NA            0.00       0.00
CITIBANK USA                     Unsecured      1,715.00            NA             NA            0.00       0.00
CITIBANK USA                     Unsecured         203.00           NA             NA            0.00       0.00
CITICORP CREDIT SERVICES         Unsecured      1,715.00            NA             NA            0.00       0.00
CITICORP CREDIT SERVICES         Unsecured         203.00           NA             NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured      3,700.00       7,795.80       7,795.80      2,645.28        0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured            NA           0.00           0.00           0.00       0.00
Comcast                          Unsecured         533.00           NA             NA            0.00       0.00
COMMONWEALTH EDISON              Unsecured         162.00           NA             NA            0.00       0.00
GREAT LAKES HIGHER EDUCATION     Unsecured      1,935.00       2,686.44       2,686.44        911.57        0.00
NAVIENT SOLUTIONS INC            Unsecured      2,543.00       2,849.52       2,849.52        966.90        0.00
PEOPLES GAS LIGHT & COKE         Unsecured         252.00           NA             NA            0.00       0.00
PREMIER BANK CARD                Unsecured         112.00           NA             NA            0.00       0.00
QUANTUM3 GROUP LLC               Unsecured         475.00        475.78         307.53        103.06        0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 15-26067         Doc 53      Filed 05/03/19 Entered 05/03/19 09:43:01                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                        $0.00               $0.00            $0.00
       Mortgage Arrearage                                      $0.00               $0.00            $0.00
       Debt Secured by Vehicle                                 $0.00               $0.00            $0.00
       All Other Secured                                       $0.00               $0.00            $0.00
 TOTAL SECURED:                                                $0.00               $0.00            $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                             $14,534.58          $4,930.61              $0.00


Disbursements:

         Expenses of Administration                               $469.39
         Disbursements to Creditors                             $4,930.61

TOTAL DISBURSEMENTS :                                                                        $5,400.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 05/03/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
